Fourth Court of Appeals
                                      San Antonio, Texas
                                 MEMORANDUM OPINION
                                         No. 04-13-00811-CR

                                         Joseph GARCIA III,
                                              Appellant

                                                   v.

                                        The STATE of Texas,
                                              Appellee

                     From the 144th Judicial District Court, Bexar County, Texas
                                   Trial Court No. 2011CR8879
                        The Honorable Angus K. McGinty, Judge Presiding

PER CURIAM

Sitting:          Catherine Stone, Chief Justice
                  Karen Angelini, Justice
                  Luz Elena D. Chapa, Justice

Delivered and Filed: January 22, 2014

DISMISSED FOR LACK OF JURISDICTION

           The trial court imposed sentence on Joseph Garcia III on August 8, 2013, and appellant did

not file a motion for new trial. Therefore, the notice of appeal was due September 8, 2013, or the

notice and a motion for extension of time to file, were due fifteen days later on September 23,

2013. TEX. R. APP. P. 26.2(a)(1); 26.3. Garcia did not file a notice of appeal until November 7,

2013, and did not file a motion for extension of time.
                                                                                       04-13-00811-CR


        On December 17, 2013, we notified Garcia that the record raised an issue regarding our

jurisdiction over the appeal. We ordered Garcia to file a response by January 6, 2014, showing the

appeal was timely filed. Garcia did not respond to our order.

        Because the notice of appeal in this case was not timely filed, we lack jurisdiction to

entertain the appeal. See Slaton v. State, 981 S.W.2d 208, 210 (Tex. Crim. App. 1998) (holding

that if appeal is not timely perfected, court of appeals does not obtain jurisdiction to address merits

of appeal, and court may take no action other than to dismiss appeal; court may not suspend rules

to alter time for perfecting appeal); Olivo v. State, 918 S.W.2d 519, 522 (Tex. Crim. App. 1996);

see also Ater v. Eighth Court of Appeals, 802 S.W.2d 241 (Tex. Crim. App. 1991) (explaining that

writ of habeas corpus pursuant to article 11.07 of the Texas Code of Criminal Procedure governs

out-of-time appeals from felony convictions). Accordingly, we dismiss this appeal for lack of

jurisdiction.

                                                   PER CURIAM

Do not publish




                                                 -2-